Exhibit 10.13

The 2015 ExOne Umbrella Annual Incentive Plan (AIP)

The AIP is being implemented pursuant to The ExOne Company 2013 Equity Incentive
Plan (the “EIP”) and is intended to enhance focus on the delivery of financial
targets set out in the annual budget. It is further intended to enhance the
achievement of other strategic annual goals and milestones that create a
platform for future Company performance.

Participants

All Senior Executive Officers and other key employees selected by the
Compensation Committee (the “Committee”) upon the recommendation of the CEO.

Targets Bonus Opportunity

The target bonus opportunity for each participant will be a percentage of such
participant’s annual base salary for 2015 and shall be determined by the
Committee in its sole discretion. With respect to participants that are not
Senior Executive Officers, the Committee may, in its sole discretion, delegate
the authority to set the target bonus opportunity to the CEO or a committee
established for this purpose.

Performance Measures, Weighting and Negative Discretion

The performance measures for 2015 and their respective weighting are set forth
below:

 

Measure

   Weighting  

Revenue

     50 % 

Gross Margins

     50 % 

The target bonus opportunity for the financial measures will be payable for the
achievement of financial targets established by the Committee in line with the
annual budget for the business. The two performance measures are determined
separately, such that there could be a payout on one element and not on the
other. The performance measures, targets and relative weighting for each award
will be communicated to participants in an award agreement or notification form
as determined by the Company.

Negative Discretion

The amount payable based upon the achievement of financial targets may be
reduced, based upon an individual’s ranking in his or her annual performance
review and/or his or her individual key performance objectives (“KPOs”) (as
defined below). If a participant is a Senior Executive Officer, the discretion
to reduce the payments will be vested in the Committee and for all other
employees, it will be vested in the CEO or in the individual or committee to
which the CEO delegates this authority.



--------------------------------------------------------------------------------

KPOs are measurable objective milestone(s) specific to each participant with
respect to critical business priorities for which they are accountable. All
performance measures, financial targets and KPOs for Senior Executive Officers
will be approved by the Committee no later than March 31, 2015.

Notwithstanding anything to the contrary in this AIP, the Committee shall at all
times retain discretion with respect to all awards under this AIP to reduce,
eliminate, or determine the source of, any payment or award hereunder without
regard to any particular factors specified in this AIP. The interpretation and
construction by the Committee of any provisions of the AIP shall be final.

Calculation of Payout and Maximum

Payment against each financial performance measure will only commence if the
minimum threshold of 95% of the performance target is achieved. Thereafter,
payments will be tied to the percentage level of performance achieved, with a
maximum bonus of 125% of salary that can be earned.

See examples in attached Appendix.

Payment

Payment will occur following the Company’s issuance of its audited financial
statements for 2015. Unless otherwise determined by the Committee, the bonus
will be paid (i) 50% in of cash and (ii) 50% in the form of stock options and/or
restricted stock, in the discretion of the Committee, granted pursuant to the
EIP.

If a portion of the bonus is paid in stock options, the Company shall issue
stock options for that number of shares equal to the value of the bonus paid, as
determined pursuant to the Black-Scholes calculation methodology, with a per
share exercise price equal to the Fair Market Value of the Company’s common
stock on the date of grant (as defined in the EIP (“FMV”)). The stock options
will have such terms and vesting provisions as are determined by the Committee
at the time of grant.

If a portion the bonus is paid in restricted stock, the Company shall issue that
number of shares of restricted common stock equal to the quotient of the value
of the bonus paid divided by the FMV of a share of Company common stock on the
date of grant. One third (1/3rd) of the restricted stock will vest on the grant
date; one third (1/3rd) will vest on the first anniversary of the grant date;
and the final one third (1/3rd) will vest on the second anniversary of the grant
date.

Stock options and restricted stock granted pursuant to this AIP will, in all
other respects, be subject to the terms and conditions of the EIP.

Notwithstanding anything to the contrary, unless otherwise provided in a
participant’s award agreement, no participant shall have any right to receive
payment with respect to any award if such participant is not an employee of the
Company on date the award is to be paid.

 

2